Citation Nr: 0707220	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-01 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
stomach disorder, claimed as secondary to a service-connected 
left knee disorder.

2.  Entitlement to service connection for a stomach disorder, 
claimed as secondary to a service-connected left knee 
disorder.

3.  Entitlement to service connection for a right hip 
disorder, claimed as secondary to a service-connected left 
knee disorder.

4.  Entitlement to service connection for a lumbar spine 
disorder, claimed as secondary to a service-connected left 
knee disorder.

5.  Entitlement to service connection for a cervical spine 
condition.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and December 2003 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  In April 2006, the appellant 
testified at a video conference hearing before the 
undersigned Veterans Law Judge at the RO; a copy of the 
hearing transcript is associated with the record.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The appellant's claims for service connection for a stomach 
and lumbar spine disorders, claimed as secondary to a left 
knee disorder, and a cervical spine disorder are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the AMC, in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for a 
stomach disorder, claimed as secondary to a left knee 
disorder.  The veteran was notified of the decision and of 
his appellate rights; however, he did not file a notice of 
disagreement (NOD) within one year of the notification.  

2.  Evidence added to the record since the October 1998 
rating decision is new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for a stomach disorder.

3.  There is no competent medical evidence of a right hip 
disorder.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision, denying service 
connection for a stomach disorder, claimed as secondary to a 
left knee disorder, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
October 1998 rating decision sufficient to reopen the 
veteran's claim for service connection for a stomach 
disorder, claimed as secondary to a left knee disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Claimed right hip disorder was not incurred in, 
aggravated by, or secondary to the veteran's service-
connected left knee disorder.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letter dated in September and 
March 2003, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as it informed the appellant 
of what evidence was needed to establish his claims, of what 
VA would do or had done, what evidence he should provide, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claims, and asked him to provide any 
information in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective date 
and disability rating, if service connection was granted on 
appeal.  Since service connection for a right hip disorder is 
being denied, no effective date will be assigned, so the 
Board finds that there can be no possibility of any prejudice 
to the claimant under the holding in Dingess, supra.  The 
appellant and his representative have not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, private treatment records, and 
lay statements -- is adequate for determining whether the 
criteria for service connection have been met regarding the 
claim addressed in this decision.  Accordingly, the Board 
finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
this claim and no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A. 

Further, the Board is not precluded from adjudicating whether 
to reopen the appellant's service-connection claim because 
the Board is taking action favorable to the appellant in 
reopening his service-connection claim for a stomach 
disorder, claimed as secondary to a left knee disorder, and 
the decision at this point poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


Analysis

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
stomach disorder, claimed as secondary to a left knee 
disorder.  Whether new and material evidence has been 
presented is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the RO denied service connection for a 
stomach disorder secondary to the veteran's service-connected 
left knee disorder in October 1998 noting that the veteran 
was not diagnosed with a chronic stomach disability.  The 
veteran was informed of this decision in the same month and 
did not submit a NOD within one year of notification.  
Therefore, the October 1998 rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103.  
In February 2003, the veteran asked to reopen his claim for 
service connection and the RO, in a June 2003 rating 
decision, the subject of this appeal, continued the denial of 
the veteran's claim for service connection for a stomach 
disorder secondary to a left knee disorder.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the October 1998 rating decision, the RO determined that 
there was no objective clinical evidence of a chronic stomach 
disorder.  Evidence secured since the October 1998 rating 
decision includes VA treatment records, a VA examination, lay 
statements, and lay testimony.  At the video conference 
hearing, the veteran testified that his stomach disorder was 
due to the medication that he had to take for his service-
connected left knee disability.  A VA examination in April 
2003 shows that the veteran was diagnosed with sliding hiatal 
hernia.  VA treatment records between March 2003 and July 
2004 show consistent diagnosis for gastroesophageal reflux 
disorder and hiatal hernia.  These medical records are 
clearly new, in that they are not redundant of other evidence 
considered in the October 1998 rating decision.  Moreover, 
the evidence is material to the issue under consideration, as 
the new evidence goes to whether the veteran has a current 
diagnosis of a stomach disorder and whether it might be due 
to the veteran's service-connected left knee disorder.  
Therefore, in light of the new and material evidence, the 
veteran's service-connection claim for a stomach disorder, 
claimed as secondary to a left knee disorder, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

Service Connection Claim for a Right Hip Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).  In addition, service connection may be 
granted as secondary for any service-connected disability 
when the evidence shows the disability is proximately due to 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

The veteran contends that his claimed right hip disorder is 
due to his service-connected left knee disorder.

Service medical records are devoid of evidence for 
complaints, treatment, and diagnoses of any right hip 
disorders.  Further, the veteran did not report problems with 
his right hip at his separation examination.  Upon discharge, 
his lower extremities were found to be clinically normal.  

Postservice evidence includes the veteran's testimony at a 
video conference hearing, VA and private treatment records 
and a VA examination.  

At the hearing, the veteran testified that, due to his 
service-connected left knee disorder, he favored the right 
side of his body.  Further, the veteran wore a hard brace on 
his left knee and walked with a walker.  

Private treatment records from M. J. Patterson, M. D., show 
that the veteran complained of pain in the right groin area.  
However, a January 2003 magnetic resonance imaging (MRI) 
revealed that the veteran's hip and pelvic were essentially 
normal with no obvious uptake about the hips.  

At an April 2003 VA joints examination, the veteran reported 
severe pain in his right hip.  Physical examination and an X-
ray taken at the examination revealed normal findings for the 
veteran's right hip.  As a result, the examiner found that 
the veteran's right hip was essentially normal and did not 
provide a diagnosis for a right hip disorder.  Further, VA 
treatment records between December 2002 and July 2004 show no 
record of any diagnosis of chronic disorders for the 
veteran's symptoms to the right hip.  The Board notes that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitutes a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Based on the above evidence, the Board finds that in the 
absence of competent medical evidence of a diagnosed right 
hip disorder the veteran's claim must be denied.  

Finally, the appellant and his representative may believe 
that there was a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as a medical expert for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the veteran's claimed disorder; it 
follows that, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a stomach 
disorder, claimed as secondary to a left knee disorder, has 
been received and the claim is reopened.  To this extent, the 
appeal is granted.

Service connection for a right hip disorder, claimed as 
secondary to a service-connected left knee disorder is 
denied.




REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for a stomach disorder, claimed 
as secondary to a service-connected left knee disorder, the 
claim is REMANDED for de novo review.

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  

As previously indicated, the Court issued a decision in the 
appeal of Dingess, supra, which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date and a disability rating, if 
service connection is granted for the remaining issues on 
appeal.  

The duty to assist includes providing VA medical examinations 
or medical opinions when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  During the April 2006 hearing, the veteran testified 
that his stomach and lumbar spine disorders were secondary to 
his service-connected left knee disorder.  Further, he 
contends that his cervical spine disorder is linked to 
military service.

Regarding the veteran's claim for a stomach disorder, as 
secondary to his service-connected left knee disorder, a July 
1998 VA stomach examiner noted that the veteran had post 
medication induced gastritis in 1997.  New and material 
medical evidence shows that, between March 2003 and July 
2004, the veteran was diagnosed with gastroesophageal reflux 
disorder and hiatal hernia.  On the occasion of the hearing, 
the veteran testified that he continues to suffer and receive 
treatment for his stomach disorder and contends that such a 
disorder was due to the medication he received for his 
service-connected left knee disorder.  On remand, the veteran 
should be scheduled for a gastrointestinal examination to 
ascertain the nature and extent of his stomach disorder, in 
particular whether it is due to the medication taken for his 
service-connected left knee disability.

Next, regarding the veteran's lumbar and cervical spine 
disorders, service medical records show that the veteran's 
back and neck were normal at the June 1980 enlistment, 
December 1985 periodic, and March 1987 separation 
examinations.  However, the veteran testified that, while in 
service, he underwent two tank accidents and fell backwards 
while lifting weights.  Service medical records show that, in 
April 1982, the veteran was treated for tenderness of the 
cervical spine from trauma to the back of his head.  X-rays 
of the cervical spine were negative.  Further, the veteran 
was treated for lower back strain in September 1982 and May 
1984.  An October 1985 X-ray of the lumbar spine revealed 
normal results.  

VA and private treatment records show that the veteran 
consistently complained of and was treated for his lower back 
pain.  It appears that the veteran was diagnosed with 
degenerative disc disease of the lumbar spine in April 1998.  
In January 2003, Dr. Patterson noted that he veteran was 
involved in a motor vehicle accident in December 2002 and, 
since that time; the veteran had experienced pain in his 
lower back.  VA treatment records show that the veteran 
continued to complain of and seek treatment for his lumbar 
spine disorder.  Regarding his cervical spine disorder, the 
veteran was diagnosed by magnetic resonance imaging (MRI) 
with spinal stenosis in March 2003.  In April 2004, the 
veteran underwent a diskectomy and fusion of his cervical 
spine.  By a letter dated in November 2005, J. F. White, M. 
D., stated that the veteran is under his medical care for 
cervical myelopathy with stenosis.  On remand, the veteran 
should be scheduled for examinations to ascertain the nature 
and extent of his degenerative disc disease of the lumbar 
spine and stenosis of the cervical spine.  The examiner(s) 
should opine as to whether any lumbar or cervical spine 
disorder was incurred in or aggravated by active service; was 
due to his service-connected left knee disorder; or was due 
to an intervening motor vehicle accident in December 2002.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire claims 
file and ensure for the issue on appeal 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date and 
disability rating, if service connection 
is granted, as outlined by the Court in 
Dingess, supra.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  The veteran should be scheduled for 
gastrointestinal and orthopedic 
examinations, by appropriate VA 
specialists, to ascertain the nature, 
extent, and etiology of his stomach 
disorders, degenerative disc disease of 
the lumbar spine, and stenosis of the 
cervical spine.  The claims file must be 
made available to, and be reviewed by, 
the examiners in connection with the 
examinations, and the reports should so 
indicate.  The examiners should perform 
any tests or studies deemed necessary for 
an accurate assessment, including X-rays 
and MRI.  The examination reports should 
include a detailed account of all 
pathology found to be present.  
After all relevant evidence in the claims 
file is reviewed, the gastrointestinal 
examiner should offer an opinion as to 
whether the veteran has a stomach 
disorder(s) and, if so, whether such 
disorder(s) is at least as likely as not 
(50 percent or more probability) was 
incurred during, aggravated by active 
military service, or due to medications 
prescribed for the veteran's service-
connected left knee disorder.  

The orthopedic examiner(s) should offer 
an opinion as to whether the veteran has 
any disorder(s) of the lumbar and 
cervical spine and, if so, whether such 
disorder(s) is at least as likely as not 
(50 percent or more probability) (1) the 
result of some incident of active 
service, including the tank accidents and 
the veteran's head/neck injury (2) was 
manifested within one year of service 
discharge; (3) whether there was 
continuity of symptoms after discharge; 
(4) is due to the veteran's service-
connected left knee disorder; or (5) is 
due to an intervening post-service motor 
vehicle accident in December 2002.  

If the etiology of the diagnosed 
disorder(s) is attributed to multiple 
factors/events, the examiners should 
specify which symptom/diagnosis is 
related to which factors/events.

The examiners should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiners 
should state the reasons why.

3.  After completion of the above, VA 
should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claims.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


